Exhibit 10.1

CONSOL Energy Inc.

Equity Incentive Plan

As Amended and Restated

Effective April 28, 2009

Capitalized terms shall have the meaning set forth in Section 16 of the Plan.

1. PURPOSE.

The purposes of the CONSOL Energy Inc. Equity Incentive Plan as amended and
restated as set forth herein are to promote the interests of the Company and its
stockholders by (i) attracting and retaining Eligible Directors, executive
officers and other key employees of the Company and its Affiliates;
(ii) motivating such individuals by means of performance-related incentives to
achieve long-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company. The
Plan is amended and restated as set forth herein to comply with Section 409A.

2. RESPONSIBILITY FOR ADMINISTRATION.

(a) Authority of Board. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the Board by
the Plan, the Board shall have full power and discretionary authority to decide
all matters relating to the administration and interpretation of the Plan;
provided, however, that ministerial responsibilities of the Plan (e.g.,
management of day-to-day matters) may be delegated to the Company’s officers, as
set forth in Section 2(d) below. The Board’s powers include the authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to an eligible Employee; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award, including the discretion to determine the extent to
which Awards will be structured to conform to the requirements applicable to
performance-based compensation described in Section 162(m) of the Code;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Board; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
Awards (except those restrictions imposed by law); (x) correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect; and (xi) make any other determination and take any other
action that the Board deems necessary or desirable for the administration of the
Plan. All decisions and determinations of the Board shall be final, conclusive
and binding on the Company, the Participant and any and all interested parties.

(b) Board Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Board, may be made at any time and shall be final, conclusive, and binding upon
all Persons, including the Company, any Affiliate, any Participant, any holder
or beneficiary of any Award, any stockholder and any Employee.

 

1



--------------------------------------------------------------------------------

(c) Delegation to Committee. The Board may delegate to the Committee any or all
its authority for the administration of the Plan, and may revoke such delegation
at any time; provided, however, that the Board shall ratify and approve (i) any
Awards to the Company’s Eligible Directors and Chief Executive Officer and
(ii) amendments to the Plan. If authority is delegated to the Committee, all
references to the Board in the Plan shall mean and relate to the Committee
except as otherwise provided by the Board.

(d) Delegation to Officer. Except to the extent prohibited by applicable law or
regulation, the Board or the Committee may delegate all or any portion of its
responsibilities and powers to any person or persons selected by it, and may
revoke such delegation at any time. The ministerial responsibilities of the Plan
(e.g., management of day-to-day matters) are a function that has been delegated
to the Company’s officers as permitted by the terms of the Plan and in
compliance with applicable law and regulation. No officer to whom administrative
authority has been delegated pursuant to this provision may waive or modify any
restriction applicable to an award to such officer under the Plan.

(e) No Liability. No member of the Board, the Committee, or any person they
delegate responsibilities and/or duties to, shall be liable for any action taken
or determination made in good faith with respect to the Plan or any Award
granted hereunder.

3. SHARES AVAILABLE FOR AWARDS; LIMITATIONS.

(a) Shares Available. Subject to adjustment as provided in Section 3(c), the
total number of Shares with respect to which Awards may be granted under the
Plan shall be 23,800,000. For Awards issued after April 28, 2009, the aggregate
number of Shares available with respect to Awards under the Plan shall be
reduced by one (1) Share for each Share to which an Award relates; provided,
however, that such aggregate number of Shares available with respect to Awards
under the Plan shall be reduced by 1.44 Shares for each Share which relates to a
Full-Value Award. The total number of Shares which may be issued under the Plan
with respect to Stock Options shall be 23,800,000. If, after the Effective Date,
any Shares covered by an Award granted under the Plan, or to which such an Award
relates, are forfeited, or otherwise terminates or is canceled without the
delivery of Shares, then the Shares covered by such Award, or to which such
Award relates, or the number of Shares otherwise counted against the aggregate
number of shares with respect to which Awards may be granted (including the 1.44
shares that relate to Full Value Awards), to the extent of any such forfeiture,
termination or cancellation, shall again become Shares with respect to which
Awards may be granted; provided, however, that Shares (i) delivered in payment
of the exercise price of an Option, (ii) not issued upon the net settlement or
net exercise of Stock Appreciation Rights, or (iii) delivered to or withheld by
the Company to pay withholding taxes related to an Option or Stock Appreciation
Right, shall not become available again for issuance under this Plan.

(b) Limitations on Awards. Subject to adjustment as provided in Section 3(c),
the maximum number of Shares with respect to which Awards may be granted to any
Participant during a calendar year shall be 2,000,000 Shares. The maximum annual
number of Shares in respect of which Restricted Stock Awards, Restricted Stock
Units, Performance Awards and Other Stock-Based Awards may be granted under the
Plan to any Participant is 650,000 and the maximum annual amount of any Award
settled in cash with respect to any Participant is $2 million.

(c) Adjustments. In the event a dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination,

 

2



--------------------------------------------------------------------------------

repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Board to be necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Board shall, in an equitable
manner, (i) adjust any or all of (A) the number of Shares or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted, (B) the maximum number of Shares subject to an
Award granted to a Participant pursuant to Section 3(b) of the Plan, (C) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (D) the grant or
exercise price with respect to any Award; (ii) if deemed appropriate, provide
for an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect; or
(iii) if deemed appropriate, make provision for a cash payment to the holder of
an outstanding Award; provided, in each case, that (A) with respect to Awards of
Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code, as from time to time amended, (B) with respect to any Award no such
adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code, unless otherwise determined by the Board, and (C) with respect to any
Award subject to Section 409A, no such adjustment shall be authorized to the
extent that such authority would cause the Plan to fail to comply with, or
qualify for, an exception to Section 409A.

(d) Substitute Awards. Any Shares underlying Substitute Awards shall not, unless
required by law, be counted against the Shares available for Awards under the
Plan.

(e) Sources of Shares Deliverable under Awards. Shares to be issued under the
Plan may be made available from authorized and unissued Shares or of treasury
Shares. During the term of the Plan, the Company will at all times reserve and
keep available the number of Shares of Stock that shall be sufficient to satisfy
the requirements of the Plan.

4. ELIGIBILITY.

Any Employee, including any officer or employee-director of the Company or any
Affiliate, who is not a member of the Committee, shall be eligible to be
designated a Participant. Eligible Directors shall be eligible for Awards as
described in Section 10.

5. STOCK OPTIONS.

(a) Grant. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Participants to whom Options shall be
granted (provided that Incentive Stock Options may only be granted to employees
of the Company or a parent or subsidiary of the Company within the meaning of
Code Sections 424 (e) and (f)), the number of Shares to be covered by each
Option, the Option price and the conditions and limitations applicable to the
exercise of the Option. The Board shall have the authority to grant Incentive
Stock Options, or to grant Non-Qualified Stock Options, or to grant both types
of Options. In the case of Incentive Stock Options, the terms and conditions of
such grants shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute.

(b) Exercise Price. The Board in its sole discretion shall establish the
exercise price at the time each Option is granted. The exercise price of an
Option may not be less than the Fair Market Value on the Grant Date, except in
the case of Substitute Awards granted in assumption of, or in substitution for,
outstanding awards previously granted by a company acquired by the Company or
with which the Company combines.

 

3



--------------------------------------------------------------------------------

(c) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Board may, in its sole discretion, specify in the
applicable Award Agreement or thereafter. The Board may impose such conditions
with respect to the exercise of Options, including without limitation, any
relating to the application of federal or state securities laws, as it may deem
necessary or advisable. Notwithstanding the foregoing, an Option shall not be
exercisable after the expiration of ten years from the Grant Date.

(d) Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the Option price is received by the Company. Such
payment may be made in cash, or its equivalent, or by exchanging, actually or
constructively, Shares owned by the Participant (for any minimum period set
forth in the Award Agreement or as may otherwise be required by the Board and
which are not the subject of any pledge or other security interest), or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such Option price. A
Participant may elect to pay all or any portion of the aggregate exercise price
by having Shares with a Fair Market Value on the date of exercise equal to the
aggregate exercise price withheld by the Company or sold by a broker-dealer or,
as provided in an Award Agreement, by having Shares withheld with such value by
the Company.

(e) Restoration Options. The Board may provide in an Award Agreement for the
automatic grant of a Restoration Option to a Participant who delivers Shares in
payment of the exercise price of any Option granted hereunder in accordance with
Section 5(d), or in the event that the withholding tax liability arising upon
exercise of any such Option by a Participant is satisfied through the
withholding by the Company of Shares otherwise deliverable upon exercise of the
Option. The grant of a Restoration Option shall be subject to the satisfaction
of such conditions or criteria as the Board in its sole discretion shall
establish from time to time. A Restoration Option shall entitle the holder
thereof to purchase a number of Shares equal to the number of such Shares so
delivered or withheld upon exercise of the original Option. A Restoration Option
shall have a per share exercise price of not less than 100% of the per Share
Fair Market Value on the Grant Date of such Restoration Option and such other
terms and conditions as the Board in its sole discretion shall determine.

6. STOCK APPRECIATION RIGHTS.

(a) Grant. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Stock Appreciation Rights may be
granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either at the same time
as the Award or, except in the case of Incentive Stock Options, at a later time.
Stock Appreciation Rights shall not be exercisable earlier than six months after
the Grant Date, and shall have a grant price no less that the Fair Market Value
of Shares covered by the right on the Grant Date (except with respect to a
Substitute Award).

(b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof. The Board shall determine whether a Stock Appreciation Right
shall be settled in cash, Shares or a combination of cash and Shares. Stock
Appreciation Rights to be settled in shares of Common Stock shall be counted in
full against the number of shares available for award under the Plan, regardless
of the number of Exercise Gain Shares issued upon settlement of the Stock
Appreciation Right.

 

4



--------------------------------------------------------------------------------

(c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Board shall determine, at or after the grant of
a Stock Appreciation Right, the term (up to a maximum of ten years from the
Grant Date), methods of exercise, methods and form of settlement, and any other
terms and conditions of any Stock Appreciation Right. Any such determination by
the Board may be changed by the Board from time to time and may govern the
exercise of Stock Appreciation Rights granted or exercised prior to such
determination as well as Stock Appreciation Rights granted or exercised
thereafter. The Board may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.

7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

(a) Grant. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Participants to whom Shares of Restricted
Stock and Restricted Stock Units shall be granted, the number of Shares of
Restricted Stock and/or the number of Restricted Stock Units to be granted to
each Participant, the duration of the period during which, and the conditions
under which, the Restricted Stock and Restricted Stock Units may be forfeited to
the Company, and the other terms and conditions of such Awards. The standard
vesting schedule applicable to Awards of Restricted Stock and/or Restricted
Stock Units shall provide for vesting of such Awards, in or more increments,
over a service period of no less than three years; provided however, this
limitation shall not: (i) apply to Awards granted to Eligible Directors pursuant
to the Company’s compensation program applicable to Eligible Directors,
(ii) adversely affect a Participant’s rights under another plan or agreement, or
(iii) apply to Substitute Awards or any other Awards granted in exchange for the
surrender of, or substitution of, another company’s awards to its employees and
directors.

(b) Transfer Restrictions. Shares of Restricted Stock and Restricted Stock Units
may not be sold, assigned, transferred, pledged or otherwise encumbered, except,
in the case of Restricted Stock, as provided in the Plan or the applicable Award
Agreements. Certificates issued in respect of Shares of Restricted Stock shall
be registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company. Upon the lapse
of the restrictions applicable to such Shares of Restricted Stock, the Company
shall deliver such certificates to the Participant or the Participant’s legal
representative.

(c) Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Board, upon the lapse of the restrictions applicable thereto, or otherwise in
accordance with the applicable Award Agreement.

(d) Dividends and Distributions. Dividends and other distributions paid on or in
respect of any Shares of Restricted Stock or Restricted Stock Units may be paid
directly to the Participant, or may be reinvested in additional Shares of
Restricted Stock or in additional Restricted Stock Units, as determined by the
Board in its sole discretion.

8. PERFORMANCE AWARDS.

(a) Grant. Subject to the limitations set forth in Section 3, the Board shall
have sole and complete authority to determine the Eligible Individuals who shall
receive a “Performance Award,” which shall consist of a right that is
(i) denominated in cash, Options, or Shares, (ii) valued, as determined by the
Board, in accordance with the achievement of such performance goals during

 

5



--------------------------------------------------------------------------------

such performance periods as the Board shall establish, and (iii) payable at such
time and in such form as the Board shall determine. Unless otherwise determined
by the Board, any such Performance Award shall be evidenced by an Award
Agreement containing the terms of the award, including, but not limited to, the
performance criteria and such terms and conditions as may be determined from
time to time by the Board, in each case, not inconsistent with this Plan. In
relation to any Performance Award, the performance period may consist of one or
more calendar years or other fiscal period of at least 12 months in length for
which performance is being measured.

(b) Terms and Conditions. For Awards intended to be performance-based
compensation under Section 162(m) of the Code, Performance Awards shall be
conditioned upon the achievement of pre-established goals relating to one or
more of the following performance measures, as determined in writing by the
Board and subject to such modifications as specified by the Board: cash flow;
cash flow from operations; earnings (including earnings before interest, taxes,
depreciation, and amortization or some variation thereof); earnings per share,
diluted or basic; earnings per share from continuing operations; net asset
turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record; stock
price; return on equity; total or relative increases to stockholder return;
return on capital; return on assets or net assets; revenue; income or net
income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; and
completion of acquisitions, business expansion, product diversification and
other non-financial operating and management performance objectives. To the
extent consistent with Section 162(m) of the Code, the Board may determine at
the time the performance goals are established that certain adjustments shall
apply, in whole or in part, in such manner as determined by the Board, to
exclude the effect of any of the following events that occur during a
performance period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business
combinations, reorganizations and/or restructuring programs, including, but not
limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management’s discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in the Company’s annual report to
stockholders for the applicable year. Performance measures may be determined
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or subsidiary entity thereof, either
individually, alternatively or in any combination, and measured over a period of
time including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Board.

(c) Preestablished Performance Goals. For Awards intended to be
performance-based compensation under Section 162(m) of the Code, performance
goals relating to the performance measures set forth above shall be
preestablished in writing by the Board, and achievement thereof certified in
writing prior to payment of the Award, as required by Section 162(m) and
regulations promulgated thereunder. All such performance goals shall be
established in writing no later than ninety (90) days after the beginning of the
applicable performance period; provided however, that for a performance period
of less than one year, the Board shall take any such actions prior to the lapse
of 25% of the performance period. In addition to establishing minimum
performance goals below which no compensation shall be payable pursuant to a
Performance Award, the Board, in its discretion, may create a performance
schedule under which an amount less than or more than the target award may be
paid so long as the performance goals have been achieved.

 

6



--------------------------------------------------------------------------------

(d) Additional Restrictions/Negative Discretion. The Board, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Awards. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore and notwithstanding any
provision of this Plan to the contrary, the Board, in its sole discretion, may
retain the discretion to reduce the amount of any Performance Award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the Board
deems relevant; provided, however, the Board shall not use its discretionary
authority to increase any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.

(e) Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with procedures established by the Board, on a deferred basis.

9. OTHER STOCK-BASED AWARDS.

The Board shall have authority to grant to Participants “Other Stock-Based
Awards,” which shall consist of any right that is (i) not an Award described in
Sections 5 through 8 above and (ii) an Award of Shares or an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible
into Shares), as deemed by the Board to be consistent with the purposes of the
Plan. Subject to the terms of the Plan and any applicable Award Agreement, the
Board shall determine the terms and conditions of any such Other Stock-Based
Award.

10. ELIGIBLE DIRECTORS.

Except as otherwise determined by the Board in its sole discretion, Eligible
Directors shall receive Awards in accordance with this Section. Except as
otherwise provided in this Section, Awards to Eligible Directors shall be
subject to the remaining provisions of the Plan.

(a) Terms of Grants. The exercise price per Share of each Option granted to an
Eligible Director shall be the Fair Market Value of a Share on the Grant Date.
Options shall vest ratably and become exercisable in one-third increments on
each anniversary of the Grant Date. Except as otherwise provided in this
paragraph, Options shall expire 10 years from the Grant Date. Unvested Options
shall immediately vest and become exercisable if an individual ceases to be a
director on account of death, disability or retirement at normal retirement age
for directors, and shall remain exercisable until the normal expiration of the
Option. Upon termination as a director for any other reason other than Cause,
unvested Options shall be forfeited and vested Options shall remain exercisable
for three months following the termination date. Upon termination as a Director
for Cause, all Options (whether or not vested) shall be forfeited as of the
termination date.

(b) Deferred Stock Unit Grants. The Board may grant Deferred Stock Units to
Eligible Directors in lieu of all or any portion of the annual retainer or
meeting fees otherwise payable to the Eligible Directors. Each Deferred Stock
Unit shall entitle the Eligible Director to receive one Share or an amount of
cash equal to the Fair Market Value of a Share on the payment date, on terms and
conditions established by the Board. The Board may also permit Eligible
Directors to elect to receive Deferred Stock Units in lieu

 

7



--------------------------------------------------------------------------------

of all or any portion of the annual retainer or meeting fees otherwise payable
to the Eligible Director in cash, or to defer receipt of Shares or cash to be
paid pursuant to Deferred Stock Units, in accordance with a deferred
compensation policy to be established by the Company.

(c) Other Awards. The Board in its sole discretion may grant other types of
Awards to Eligible Directors other than those specifically described in this
Section 10.

11. TERMINATION OF EMPLOYMENT/SERVICE.

The Board shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of
employment/service, including a termination by the Company or an Affiliate of
the Company without Cause, by a Participant voluntarily, or by reason of death,
Disability or Retirement.

12. CHANGE IN CONTROL.

To the extent not inconsistent with Section 14(r) hereof, in the event that the
Company engages in a transaction constituting a Change in Control, the Board
shall have complete authority and discretion, but not the obligation, to
accelerate the vesting of outstanding Awards and the termination of restrictions
on Shares. As part of any agreement in connection with a Change in Control, the
Board may also negotiate terms providing protection for Participants, including,
the assumption of any Awards outstanding under the Plan or the substitution of
similar awards for those outstanding under the Plan.

13. AMENDMENT AND TERMINATION.

(a) Amendments to the Plan and Award Agreements. Except to the extent prohibited
by applicable law and unless otherwise expressly provided in an Award Agreement
or in the Plan, the Board may amend, alter, suspend, discontinue, cancel or
terminate the Plan or an Award Agreement or any portion thereof at any time;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall: (i) be made without stockholder approval
if it would constitute a repricing of an Option or a stock-settled Stock
Appreciation Right under applicable listing standards or if such approval is
necessary to comply with any tax or regulatory requirement for which or with
which the Board deems it necessary or desirable to qualify or comply; or (ii) be
made without the consent of the affected Participant, if such action would
adversely affect any material rights of such Participant under any outstanding
Award; or (iii) accelerate the vesting or exercisability of any Awards other
than in connection with a Participant’s death, Disability, Retirement or a
Change in Control or other transaction contemplated by Section 3(c) hereof;
provided further, the foregoing limitation shall not apply to (A) Awards for up
to 5 percent (5%) of the aggregate number of Shares authorized for issuance
under this Plan or (B) any Performance Award the payment of which remains
contingent on the attainment of performance goal(s). Notwithstanding the
foregoing or any provision of the Plan or an Award Agreement to the contrary,
the Board may at any time (without the consent of any Participant) modify, amend
or terminate any or all of the provisions of this Plan or an Award Agreement to
the extent necessary to: (i) conform the provisions of the Plan and/or Award
with Section 162(m), Section 409A or any other provision of the Code or other
applicable law, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment or termination of the Plan
and/or Award shall adversely affect the rights of a Participant; and (ii) to
enable the Plan to achieve its stated purposes in any jurisdiction outside the
United States in a tax-efficient manner and in compliance with local rules and
regulations.

(b) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Board is authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring

 

8



--------------------------------------------------------------------------------

events (including, without limitation, the events described in Section 3(c)
hereof) affecting the Company, any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Board determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided that
no such adjustment shall be authorized to the extent that such authority would
be inconsistent with the Plan’s meeting the requirements of Section 162(m) or
Section 409A.

(c) Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Board may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award except to the extent that such payment would violate the
requirements of Section 409A of the Code.

14. GENERAL PROVISIONS.

(a) Dividend Equivalents. In the sole and complete discretion of the Board, an
Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis.

(b) Nontransferability. Except to the extent provided in an Award Agreement, no
Award shall be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, except by will or the laws of
descent and distribution.

(c) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Eligible Directors, consultants, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.

(d) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Board may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(e) Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant an amount (in cash, Shares, other securities, other Awards or
other property) sufficient to cover any federal, state, local or foreign income
taxes or such other applicable taxes required by law in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. The Company may, in its
discretion, permit a Participant (or any beneficiary or other Person entitled to
act) to elect to pay a portion or all of the amount such taxes in such manner as
the Committee shall deem to be appropriate, including, but not limited to,
authorizing the Company to withhold, or agreeing to surrender to the Company,
Shares owned by such Participant or a portion of such forms of payment that
would otherwise be distributed pursuant to an Award. Notwithstanding the
foregoing or any provisions of the Plan to the contrary, any broker-assisted
cashless exercise shall comply with the requirements for equity classification
of Paragraph 35 of FASB Statement No. 123(R) and any withholding satisfied
through a net-settlement shall be limited to the minimum statutory withholding

 

9



--------------------------------------------------------------------------------

requirements. The Board may provide for additional cash payments to holders of
Awards to defray or offset any tax arising from the grant, vesting, exercise, or
payments of any Award to the extent not inconsistent with Section 14(r) hereof.

(f) Award Agreements. Unless otherwise determined by the Board, each Award
hereunder shall be evidenced by an Award Agreement that shall be delivered to
the Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto.

(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to stockholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

(i) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the holder of such Shares. Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.

(j) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to the conflict of law principles thereof.

(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

(l) Other Laws. The Board may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation or entitle the Company to recover the
same under Section 16(b), and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary. Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Board in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal securities laws and any
other laws to which such offer, if made, would be subject.

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

10



--------------------------------------------------------------------------------

(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Board shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

(o) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(p) Parachute Payments. The Board may provide in an Award Agreement that no
amounts shall be paid or considered paid to the extent that any such payments
would be nondeductible by the Company under Code Section 280G.

(q) Section 162(m). Notwithstanding any provision of the Plan or Award Agreement
to the contrary if an Award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan or an Award Agreement
would prevent such Award from so qualifying, such provision shall be
administered, interpreted and construed to carry out such intention (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). In no event shall any member of the Board, the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 162(m) of the Code.

(r) Section 409A. Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award Agreement shall be administered, interpreted and construed in a
manner necessary to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). The following provisions shall apply, as applicable:

(i) If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to the Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.

(ii) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based on
all of the facts and circumstances and, to the extent applicable to any Award or
benefit, in accordance with the guidance issued under Section 409A. For this
purpose, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36) month period
or such other applicable period as provided by Section 409A.

 

11



--------------------------------------------------------------------------------

(iii) The Board, in its discretion, may specify the conditions under which the
payment of all or any portion of any Award may be deferred until a later date.
Deferrals shall be for such periods or until the occurrence of such events, and
upon such terms and conditions, as the Board shall determine in its discretion,
in accordance with the provisions of Section 409A, the regulations and other
binding guidance promulgated thereunder; provided, however, that no deferral
shall be permitted with respect to Options, Stock Appreciation Rights and other
stock rights subject to Section 409A. An election shall be made by filing an
election with the Company (on a form provided by the Company) on or prior to
December 31st of the calendar year immediately preceding the beginning of the
calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period). To the extent authorized, a
Participant who first becomes eligible to participate in the Plan may file an
election (“Initial Election”) at any time prior to the 30-day period following
the date on which the Participant initially becomes eligible to participate in
the Plan (or at such other date as may be specified by the Board to the extent
consistent with Section 409A). Any such Initial Election shall only apply to
compensation earned and payable for services rendered after the effective date
of the Election.

(iv) The grant of Non-Qualified Stock Options, Stock Appreciation Rights and
other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A. Accordingly,
any such Award may be granted to Employees and Eligible Directors of the Company
and its subsidiaries and affiliates in which the Company has a controlling
interest. In determining whether the Company has a controlling interest, the
rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears; provided, further, where legitimate business reasons
exist (within the meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4
shall apply for purposes of determining ownership interests.

(v) Notwithstanding anything to the contrary contained herein and with respect
to Options that were earned and vested under the Plan prior to January 1, 2005
(as determined under Section 409A, “Grandfather Options”), such Grandfathered
Options are intended to be exempt from Section 409A and shall be administered
and interpreted in a manner intended to ensure that any such Grandfathered
Option remains exempt from Section 409A. No amendments or other modifications
shall be made to such Grandfathered Options except as specifically set forth in
a separate writing thereto, and no amendment or modification to the Plan shall
be interpreted or construed in a manner that would cause a material modification
(within the meaning of Section 409A, including Treas. Reg. § 1.409A-6(a)(4)) to
any such Grandfathered Options.

(vi) In no event shall any member of the Board, the Committee or the Company (or
its employees, officers or directors) have any liability to any Participant (or
any other Person) due to the failure of an Award to satisfy the requirements of
Section 409A.

15. TERM OF THE PLAN.

(a) Effective Date. The Plan shall be effective as of the Effective Date.

 

12



--------------------------------------------------------------------------------

(b) Expiration Date. No Incentive Stock Option shall be granted under the Plan
after April 7, 2009 and no deferred stock units or awards other than incentive
stock options may be granted after the tenth anniversary of the Effective Date.
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted hereunder may, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under any such Award shall,
continue after the authority for grant of new Awards hereunder has been
exhausted.

16. DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an Affiliate of the Company as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in either case as
determined by the Committee.

“Annual Service Period” means an annual period determined by the Board, which
annual period shall be January 1 through December 31 or such other annual period
as may be designated from time to time by the Board.

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Award or other Stock-Based Award.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which shall not become effective
until executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
a determination by the Committee that a Participant has: (1) committed an act of
embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(2) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board or an authorized officer of the Company; (3) made any
unauthorized disclosure of any of the material secrets or confidential
information of the Company; or (4) engaged in any conduct that could reasonably
be expected to result in material loss, damage or injury to the Company.

“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, the earliest to occur of: (1) any one “person” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act (other than (A) the Company,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (C) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Shares), or more than one “person” acting as a “group,” is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Shares that, together with the Shares held by such “person” or “group,”
possess more than 50% of the total fair market value or total voting power of
the Shares and other stock of the Company; (2) a majority of members of the
Board is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or (3) the sale of all or substantially all
of the Company’s assets. Notwithstanding the foregoing or any provision of this
Plan to the contrary, it is intended that the foregoing definition of Change in
Control qualify as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, within the meaning of Treas. Reg. § 1.409A-3(i)(5), and shall
be interpreted and construed to effectuate such intent.

 

13



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean a committee of the Board designated by the Board to be
responsible for the administration of the Plan (though excluding day-to-day
administration). To the extent deemed appropriate by the Board, the Committee
shall be composed of not less than two individuals who are “outside directors”
within the meaning of Code Section 162(m) and “non-employee directors” within
the meaning of Section 16 and “independent directors” within the meaning of
Section 303A of the New York Stock Exchange Listed Company Manual.

“Company” shall mean CONSOL Energy Inc.

“Deferred Stock Unit” means a right, granted to Eligible Directors in accordance
with Section 10, to acquire a Share for no consideration or some other amount
determined by the Board.

“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a Participant’s inability, because of physical or mental incapacity
or injury (that has continued for a period of at least 12 consecutive calendar
months), to perform for the Company or an Affiliate substantially the same
services as he or she performed prior to incurring such incapacity or injury.
Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A (and not excepted therefrom) and payable upon Disability, such term
shall mean the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or to last for a continuous period of
not less than 12 months.

“Effective Date” shall mean May 3, 2005.

“Eligible Director” means a director who is not an employee of the Company or
any of its Affiliates.

“Employee” shall mean an employee or consultant of the Company or of any
Affiliate, including any individual who enters into an employment agreement with
the Company or an Affiliate which provides for commencement of employment within
three months of the date of the agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the fair market value of the property or other
items being valued, as determined by the Board in its sole discretion. Fair
Market Value with respect to the Shares, as of any date, shall mean (i) if the
Shares are listed on a securities exchange or are traded over the NASDAQ
National Market System, the closing sales price of the Shares on such exchange
or over such system on such date, or in the absence of reported sales on such
date, the closing sales price on the immediately preceding date on which sales
were reported, (ii) if the Shares are not so listed or traded, the mean between
the bid and offered prices of the Shares as quoted by the National Association
of Securities Dealers through NASDAQ for such date or (iii) in the event there
is no public market for the Shares, the fair market value as determined by the
Board in its sole discretion.

“Full-Value Award” means any Award of Shares under this Plan or an Award payable
in Shares, other than an Option or a Stock Appreciation Right.

 

14



--------------------------------------------------------------------------------

“Grant Date” means, with respect to an Award, date on which the Board makes the
determination to grant such Award, or such other date as is determined by the
Board. Within a reasonable time thereafter, the Company will deliver an Award
Agreement to the Participant.

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 5 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 5 of the Plan and that is not intended to
be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option
and shall include a Restoration Option.

“Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan.

“Participant” shall mean any Employee or Eligible Director who receives an Award
under the Plan.

“Performance Award” shall mean any right granted under Section 8 of the Plan.

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Plan” shall mean this CONSOL Energy Inc. Equity Incentive Plan as amended and
restated herein.

“Restoration Option” shall mean an Option granted pursuant to Section 5(e) of
the Plan.

“Restricted Stock” shall mean any Share granted under Section 7 of the Plan.

“Restricted Stock Unit” shall mean any unit granted under Section 7 of the Plan.

“Retirement” shall mean with respect to a Participant other than an Eligible
Director retirement of a Participant from the employ or service of the Company
or any of its Affiliates in accordance with the terms of the applicable Company
retirement plan or, if a Participant is not covered by any such plan, retirement
on or after such Participant’s 65th birthday, unless otherwise defined in the
applicable Award Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

“Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of 1986
and the rules promulgated thereunder or any successor provision thereto as in
effect from time to time.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

 

15



--------------------------------------------------------------------------------

“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide services performed during the
immediately preceding thirty-six (36) month period or such other applicable
period as provided by Section 409A.

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.

“Shares” shall mean shares of the common stock, $.01 par value, of the Company,
or such other securities of the Company as may be designated by the Board from
time to time.

“Stock Appreciation Right” shall mean any right granted under Section 6 of the
Plan.

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

 

16